Citation Nr: 1017131	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  00-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee with Baker's cyst.

2.	Entitlement to service connection for anterior cruciate 
ligament and medial meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at an 
August 2001 hearing conducted via videoconference, and the 
instant claims were subsequently remanded for further 
development.  The Veterans Law Judge that conducted the 
August 2001 hearing has since left the Board prior to final 
adjudication of the instant appeal.  The Veteran was apprised 
of this by a letter dated February 2010, and was afforded the 
opportunity to have a new Board hearing.  See 38 C.F.R. § 
20.707 (2009).  He responded that he desired another hearing 
before the Board either via videoconference or Travel Board, 
whichever offered the earliest opportunity.  As the 
appellant's requested hearing has not yet been conducted, 
this matter should be REMANDED to schedule the appellant for 
the requested hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2009).




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
or videoconference Board hearing.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


